Citation Nr: 1608900	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for paranoid schizophrenia with a mood disorder, currently evaluated as 50 percent disabling prior to February 24, 2012; and as 70 percent disabling for the period from February 24, 2012 to April 4, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christine A. Coronado, Attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a March 2011 rating decision, the RO denied an increased rating for schizophrenia, and continued a 50 percent rating.  The Veteran appealed this decision.  In a June 2012 rating decision, the RO denied entitlement to TDIU.  The Veteran also appealed this decision.

During the pendency of the appeal, in a September 2012 rating decision, the RO increased the evaluation for the Veteran's schizophrenia and assigned a 70 percent evaluation, effective from February 24, 2012.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a July 2014 rating decision, the RO granted service connection for a mood disorder secondary service-connected tardive dyskinesia.  The record shows that the RO combined the Veteran's mood disorder with his service-connected schizophrenia and increased the rating to 100 percent, effective from April 4, 2012.  Because the Veteran is now in receipt of the maximum 100 percent rating for a psychiatric disability from April 4, 2012, that portion of the rating period is no longer on appeal.

The Veteran failed to appear for a scheduled hearing before the Board at the RO in June 2015.  He has not requested that the hearing be rescheduled or provided good cause for his failure to appear.  Thus, the Veteran's hearing request is considered withdrawn. 38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment notes.  The remaining documents are duplicative of the evidence in the VBMS file.


FINDINGS OF FACT

1.  For the period prior to April 4, 2012, the Veteran's psychiatric disability has been productive of occupational and social impairment in most areas, but not total occupational and social impairment.

2.  The Veteran is service-connected for a psychiatric disability, to include schizophrenia and a mood disorder (70 percent disabling) and tardive dyskinesia (10 percent disabling).  The combined evaluation is 70 percent.  

3. The Veteran's service-connected paranoid schizophrenia does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to February 24, 2012, the criteria for an increased rating of 70 percent, but not higher, for paranoid schizophrenia with a mood disorder have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9205 (2015).

2.  For the period prior to April 4, 2012, the criteria for an increased rating for paranoid schizophrenia with a mood disorder have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9205 (2015).

3.  The criteria for TDIU have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, supra. 

In this case, the RO provided the Veteran with a notice letter regarding his claim for an increased rating in January 2011, which was prior to the initial decision on the claim in March 2011.  The RO also provided the Veteran with notice letters pertaining to his claim for TDIU in March 2012 and April 2012, which was prior to the initial decision on the claim in June 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met. 

Moreover, the requirements with respect to the content of the notice were met in this case.  In the January 2011 letter, the RO notified the Veteran of the evidence necessary to substantiate a claim for an increased rating and informed him of the division of responsibilities in obtaining the evidence to support his claim.  Likewise, in the March 2012 and April 2012 letters, the RO notified the Veteran of the evidence necessary to substantiate a claim for TDIU and informed him of the division of responsibilities in obtaining the evidence to support his claim.  The January 2011, March 2012, and April 2012 letters also explained how disability ratings and effective dates are determined.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In this case, the Veteran was afforded VA mental disorder examinations in February 2011, March 2012, and May 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described his psychiatric disabilities in detail sufficient to allow the Board to make a fully informed determination. Id.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's psychiatric disability since he was last examined. 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where, as here, a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

However, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-V). See 79 Fed. Reg. 45 ,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014. See Schedule for Rating Disabilities- Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  However, since this case was certified to the Board prior to August 4, 2014, the regulation changes regarding the release of the DSM-V do not affect the outcome of the claim in this case, and further discussion of applicability of the revised regulations is not necessary.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

As provided by the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130. 

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. Id. at 442.

The General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  VA must identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Vazquez-Claudio, 713 F.3d. at 118.  The 70 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies "in most areas." Vazquez-Claudio, 713 F.3d. at 118.  It is thus evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Vazquez-Claudio, 713 F.3d. at 117. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." DSM-IV at 46-47.  A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.  

In a February 2011 VA examination report, the examiner noted that recent VA treatment notes indicated that the Veteran had chronic, stable, mild symptoms of paranoid schizophrenia with a GAF score of 55.  The Veteran remained employed full-time and he had not been hospitalized since his last VA examination in 2009.  During the examination, the Veteran reported that his medications were partially effective in moderating his symptoms.  He complained of frequent problems with his temper; specifically, anger and rage towards other people.  He stated, "Sometimes it's all I can do to not cuss or become physical."  He related that he usually walked away.  The examiner noted that there were no indications of violence towards others, but that the Veteran was sometimes destructive of property.  The Veteran's wife reported that the Veteran was increasingly prone to verbal outbursts at home, and she stated that she observed one to three verbal outbursts per week.  The Veteran related that he sometimes lashed out verbally at work, but he denied any physical aggression.  He indicated that he continued to experience paranoid delusions.  He stated that he often felt others were talking about him, especially at work.  The Veteran's wife reported that the Veteran was uneasy in stores and he believed that alarms went off and people changed their activities in stores when he entered.  The Veteran stated that he felt that he fit a profile and that store security tracked him due to suspicion that he would steal from or rob the store.  He also accused his wife of infidelity.  He described symptoms of mild depression and indicated that he felt depressed a lot, like he was "deteriorating, wasting away."  He endorsed episodes of tearfulness.  The Veteran's wife noted that sometimes she saw the Veteran with tears rolling down his face while he was otherwise placid.  She also indicated that he had little motivation or energy, and that he spent all of his free time watching television.  She stated that it was difficult to coax the Veteran into visiting family, running errands, engaging in hobbies, etc.  She also reported that she had to prompt the Veteran to bathe or groom.  She complained that he had rambling thoughts and difficulty remembering.  

On mental status examination, the examiner observed that the Veteran was clean and that he wrung his hands.  The Veteran's speech was unremarkable, his affect was blunted, and his mood was anxious and depressed.  He was unable to perform serial sevens and unable to spell a word forward and backward.  He was oriented to person, time, and place.  His thought process was unremarkable.  His thought content indicated paranoid ideation.  He had persistent paranoid delusions.  He denied hallucinations.  His judgment was intact and he partially understood that he had a problem.  The examiner noted that the Veteran's interpretation of proverbs indicated that he had a limited ability for abstract thought, but there was no idiosyncrasy or intrusion of bizarre content.  The Veteran's remote and recent memory was mildly impaired.  His immediate memory was normal.  The Veteran reported sleep impairment.  He had sporadic difficulty falling asleep and described his sleep as restless with several nighttime awakenings of varying lengths of time.  The Veteran's wife stated that the Veteran slept for two to three hours at a time.  The Veteran denied obsessive or ritualistic behavior, panic attacks, and suicidal thoughts.  He noted that he did have homicidal thoughts.  The examiner noted that the Veteran had fair impulse control and he had no episodes of violence.  The Veteran reported that he had a low frustration tolerance and that he had regular aggressive urges when he was emotionally stirred.  He denied any violence towards others.  He stated that, sometimes, he became agitated and destroyed property, such as punching the walls in his home.  He stated that he had some temper outbursts at work.  His wife reported that he sometimes yelled at loved ones.  She related that his last outburst was prompted by a trip to a store, which triggered his paranoid delusions.

The Veteran reported that he was a full-time housekeeping employee for approximately 19 years.  He stated that he was "the best" at his job.  He indicated that he forgot work tasks occasionally, but that he received positive feedback from his supervisors.  He estimated that he took approximately one to four days off per month because he dreaded work.  The examiner noted that decreased concentration, increased absenteeism, and poor social interaction caused problems related to his occupational functioning.  The examiner diagnosed the Veteran with paranoid type schizophrenia and assigned a GAF score of 55.  The examiner opined that the Veteran's paranoid schizophrenia symptoms are stable and are mild to moderate.  It was noted that there was paranoid ideation, social avoidance, lack of energy/motivation, and issues with concentration and memory.  The examiner noted that due to his symptoms, he was reclusive, and often became more acutely paranoid and agitated in public places such as stores.  The Veteran reported good relations with members of his immediate family, though they must often initiate interaction.  The examiner also noted that the Veteran's wife indicates his symptoms have worsened over the past two years, and that he is more easily agitated, less socially engaged, and more apathetic.  The examiner also noted, however, that they described their marriage as good.  Also, he is reported to have good relations with his step-children and (especially) his grandchildren.  The Veteran remained able to maintain steady employment with occupational functioning in the fair to good range per his self-report, despite some verbal outbursts on the job, and occasional forgetfulness.

In a May 2011 VA psychiatry note, the Veteran reported that he continued to work in operating room housekeeping and that medicine was helping to "keep things going well."  During August 2011 VA emergency department treatment for an unrelated issue, a social worker noted that the Veteran was dressed casually, adequately groomed, and fully oriented.  He made good eye contact and he denied hallucinations or delusions.  In an August 2011 VA mental health treatment note, the Veteran indicated that he continued to hear voices, but that they did not bother him as much as they had in the past.  He stated that he had thoughts of death, but he was not suicidal.  He reported that he had anxiety secondary to work and anger towards his bosses.  A mental status examination revealed the Veteran was alert and oriented, his mood and affect were appropriate and congruent, his thought processes and content were organized and appropriate, his memory and cognition were grossly intact, and his insight and judgment were fair.  He denied any suicidal ideation.  The examining psychiatrist diagnosed the Veteran with paranoid type schizophrenia and assigned a GAF score of 60.  

During a February 2012 VA examination, the Veteran indicated that his wife was very understanding and supportive.  He stated that he avoided family and social gatherings.  He reported that his family went along with what he needed.  The Veteran's wife related that the Veteran had "unreasonable notions" regarding his grandchildren's lives and tended to interpret any negative turn of events as "their fault."  The Veteran had some friends from work, but maintained contact with them only through the phone.  He noted, "I don't go to people's homes."  He continued to work in housekeeping.  Since his last VA examination in 2011, he indicated that he had missed two days of work weekly due to his motor tics and extreme fatigue.  He stated that he worried about getting into a car accident by falling asleep at the wheel.  He reported less enjoyment from his job and more isolation from his co-workers.  He related fear that his co-workers talked about him behind his back.  He reported that he had a depressed mood, chronic sleep impairment, flattened affect, gross impairment in thought processes or communication, disturbances of motivation and mood, inability to establish and maintain effective relationships, persistent delusions or hallucinations, persistent danger of hurting himself or others, and neglect of personal appearance and hygiene.  He indicated that he had persistent delusions that people were talking about him, planning to interrogate or bother him, and following him.  He related that he changed his routes to familiar places in order to prevent others from following him.  He experienced auditory hallucinations and heard a voice of "self-destruction" that told him to "just do" whatever action he was thinking about, and other voices that told him that he was "on the right path."  He noted that he did not trust other people and isolated himself.  He stated, "The less contact I have with people, the better I seem to be."  He reported that he was easily angered and he tried to control his anger by isolating himself from others.  The Veteran's wife reported that it had become challenging to keep the Veteran safe around other people due to these conflicts.  The Veteran stated, "If I sense fear for me or mine... it's kill or be killed."  The Veteran's wife also noted that the Veteran "does some tremendous cussing sometimes."  The Veteran also indicated that he had difficulty in public places, such as sitting in church.  He stated that he was bothered by people sitting behind him or being around him.  He reported that he slept from 1830 to 0300 and he still felt tired during the day.  He talked in his sleep.  He did not make eye contact with others.  The Veteran's wife reported that the Veteran was "very unhappy now."  The Veteran related that he felt depressed every day.  He noted feelings of hopelessness and helplessness, and he had crying spells.  He indicated that he had suicidal ideation.  He related that he no longer showered; rather, he just "washe[d] up" every three to four days.  

The examiner diagnosed paranoid type schizophrenia and a mood disorder, and assigned a GAF score of 40.  She noted that she based her GAF score on the Veteran's impairments in social and family functioning, his employment difficulties, his persistent delusions and hallucinations, and the overall severity of his symptoms.  She opined that the Veteran had occupational and social impairment with difficulties in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  

In a March 2012 VA mental health treatment note, the Veteran reported as a walk-in due to continued problems with his eyes (probably tardive dyskinesia) and abnormal movements of his mouth that were affecting his ability to do his job.  The Veteran reported that he was married with three children.  He had four grandchildren.  His wife had four children and 11 grandchildren from a previous marriage.  He worked in housekeeping for the past 20 years.  A mental status examination revealed speech within normal limits, restricted mood and affect, organized thought processes, grossly intact memory and cognition, and fair insight and judgment.  The Veteran had auditory hallucinations and paranoid thoughts.  He also indicated that he had occasional suicidal ideation.  The examining psychiatrist diagnosed the Veteran with paranoid type schizophrenia and assigned a GAF score of 50.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher rating for his service-connected psychiatric disorder, to include schizophrenia and a mood disorder, for the period prior to February 24, 2012.  38 C.F.R. § 4.7.  The Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 70 percent rating throughout the period on appeal. 38 C.F.R. § 4.130. See Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Specifically, with respect to occupational functioning, the February 2011 VA examiner noted that the Veteran worked as a full-time housekeeping employee for approximately 19 years.  He estimated that he took approximately one to four days off per month because he dreaded work; however, the Veteran also stated that he was "the best" at his job.  He indicated that he forgot work tasks occasionally, but that he received positive feedback from his supervisors.  He also reported that he had some temper outbursts at work.  He indicated that he sometimes lashed out verbally at work, but he denied any physical aggression.  The examiner noted that decreased concentration, increased absenteeism, and poor social interaction caused problems related to his occupational functioning.  In a May 2011 VA psychiatry note, the Veteran reported that he continued to work in operating room housekeeping and that medicine was helping to "keep things going well."

Regarding social impairment, during the February 2011 VA examination, the Veteran's wife reported that it was difficult to coax the Veteran into visiting family, running errands, engaging in hobbies, etc.  The Veteran reported that he had a low frustration tolerance and that he had regular aggressive urges when he was emotionally stirred.  He complained of frequent problems with his temper; specifically, anger and rage towards other people.  He stated, "Sometimes it's all I can do to not cuss or become physical."  His wife stated that he sometimes yelled at loved ones.  She also reported that the Veteran was increasingly prone to verbal outbursts at home, and she indicated that she observed one to three verbal outbursts per week.  The examiner noted that there were no indications that the Veteran was violent towards others, but that he was sometimes destructive of property.  

Nevertheless, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent rating or higher during the appeal period prior to April 4, 2012.  To the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's psychiatric disability has not been shown to be productive of total occupational and social impairment to warrant a 100 percent rating for the period prior to April 4, 2012.  

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Throughout the appeal, the evidence does not show that the Veteran has total occupational and social impairment.  Rather, the Veteran has reported that he maintained a good relationship with his wife and family.  While he indicated that he had difficulty in public places during the February 2012 VA examination, he stated that he continued to attend church services.  He also reported that he had some friends from work and that he maintained contact with them through the phone.  With regard to occupational functioning, throughout the period on appeal, the Veteran maintained employment.  During the February 2012 VA examination, he reported less enjoyment from his job and more isolation from his coworkers, but he continued his work as a housekeeper.

The Board notes that the Veteran did have some of the symptoms indicative of the 100 percent criteria for the period prior to April 4, 2012, including persistent delusions, intermittent inability to maintain personal hygiene, and suicidal ideation (see February 2012 VA examination); however, throughout the appeal, he was alert and oriented with organized thought processes, grossly intact memory and cognition, and fair insight and judgment.  However, to the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's psychiatric disability has not been shown to be productive of total occupational and social impairment to warrant a 100 percent rating for the period prior to April 4, 2012.  

Finally, the Board acknowledges that GAF scores ranged from 40 to 60 during the period prior to April 4, 2012.  Specifically, the VA examiners assigned GAF scores of 55 in February 2011, 60 in August 2011, and 40 in February 2012.  A score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." DSM-IV at 46-47.  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). See DSM-IV. 

These GAF scores are but one factor for consideration in assigning a rating.  Overall, the symptoms demonstrated by the Veteran do not reflect an entire picture of behavior and level of impairment that is indicative of the lowest GAF scores.  As such, while considering the GAF scores of record as part of the total social and occupational functioning picture, the Board finds that the Veteran's psychiatric disability more generally reflects serious impairment in functioning.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent disability rating for the entire period on appeal prior to April 4, 2012.  Overall, the Veteran has not demonstrated a level of impairment consistent with total occupational and social functioning referenced by the 100 percent evaluation criteria prior to April 4, 2012. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated during this period on appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9205. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's psychiatric disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his sleep impairment, irritability, depressed mood, auditory hallucinations, delusions, disturbance of motivation and mood, flattened affect, and difficulty in establishing work and social relationships.  Indeed, the rating criteria for mental disorders contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  Moreover, as discussed above, there is a higher rating available under the diagnostic code, but the Veteran's psychiatric disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected psychiatric disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected disability; neither the Veteran nor the evidence of record has reasonably raised such an issue.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment. See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose, 4 Vet. App. at 363.

	Prior to April 4, 2012

In this case, prior to April 4, 2012, the Veteran is service-connected for schizophrenia (70 percent disabling).  Thus, the Veteran meets the scheduler criteria for TDIU.

Nevertheless, upon review of the claims file, the Board finds that the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.  Significantly, the Veteran has been employed throughout the course of the period on appeal. In this regard, throughout the appeal, the Veteran indicated that he had been working for the federal government as a housekeeper in a medical facility for approximately 20 years.  During the February 2011 VA examination, the Veteran reported that he was employed full-time despite taking approximately one to four days off per month because he dreaded work.  During the February 2012 VA examination, the Veteran indicated that he continued to work in housekeeping and that he missed two days of work weekly due to his motor tics and extreme fatigue.  Despite the Veteran's absenteeism due to his service-connected disabilities, there is no indication that the Veteran has been unemployed at any point during the appeal period.  

In addition, June 2011 VA psychiatry notes documented the Veteran's request to speak with his treating psychiatrist after he was notified that his employer was going to put him on rotating shifts.  He stated that he had been on the same shift for over 19 years and he felt that it would not be good to change his routine due to his "mental problems" and medication.  He related that he needed to continue working his current shift from 6 a.m. until 2:30 p.m. to maintain an appropriate sleep schedule and to maintain his mood and behavior.  Thereafter, in June 2011 correspondence, the Veteran's treating VA psychiatrist indicated that a proposal to change the Veteran's shift at work to a rotating shift might have a "significant negative impact on the [Veteran's] life and lead to destabilization."  The psychiatrist did not indicate that the Veteran was entirely incapable of securing some form of employment due to his service-connected psychiatric disability. 

The Board does acknowledge the Veteran's assertions that his psychiatric disability interferes with work and causes difficulties for him at his job, such as irritability, reduced ambition, exhaustion from interference with sleep, and problems with socialization.  However, the Board notes that such symptomatology is already contemplated in the currently assigned combined 70 percent evaluation for schizophrenia prior to April 4, 2012. 38 C.F.R. § 4.130, Diagnostic Codes 9205.  These difficulties alone do establish that he is unable to obtain or maintain employment, but rather show that is occupational impaired.

Based on the foregoing, the Board concludes that, while the Veteran undoubtedly has industrial impairment as a result of his service-connected disability, as evidenced by his 70 percent disability evaluation, the evidence does not show that the service-connected schizophrenia alone precludes gainful employment.  The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1 (2015).  Based on a review of the evidence of record, the Board concludes that the disability evaluation assigned to the Veteran's schizophrenia under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disability.  Therefore, a total rating for compensation based on individual unemployability due to service-connected schizophrenia is not warranted for the period prior to April 4, 2012.

      On and after April 4, 2012

Effective April 4, 2012, a 100 percent evaluation was assigned for the Veteran's service-connected PTSD.  A separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  VA must consider a TDIU claim despite the existence of a schedular total rating, to determine if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  Bradley, at 293-94.  

This appeal, however, differs from Bradley in that the evidence does not show, and the Veteran does not contend, that any service-connected disability other than his psychiatric disability, either alone or in combination with the other service-connected disabilities, is of such a severity so as to preclude substantially gainful employment.  He is service-connected for tardive dyskinesia at 10 percent, which reflects moderate incomplete paralysis of the cranial nerves.  The evidence does not support that the Veteran is unemployable due to this disability.


ORDER

For the period prior to February 24, 2012, subject to the law and regulations governing the award of monetary benefits, an increased 70 percent rating, but no higher, for paranoid schizophrenia with a mood disorder, is granted.  

For the entire appeal period prior to April 4, 2012, an increased total rating for paranoid schizophrenia with a mood disorder is denied.

Entitlement to TDIU is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


